Citation Nr: 1203368	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  05-23 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for essential hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. L. Tarr, Associate Counsel






INTRODUCTION

The Veteran served on active duty from March 2003 to September 2004 and from May 2009 to June 2010.  The Veteran also had various periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) with the Army National Guard. 

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2005 rating decision in which the RO, inter alia, granted service connection and assigned an initial 0 percent (noncompensable) rating for essential hypertension, effective September 10, 2004.  In February 2005, the Veteran filed a notice of disagreement (NOD) with the assigned disability rating.  By rating decision in July 2005, the RO granted a 10 percent rating for hypertension, effective September 10, 2004.  A statement of the case (SOC) was issued in July 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later in July 2005.

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for hypertension, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was originally scheduled for June 2008, but the Veteran indicated that he was scheduled to be on ACDUTRA; thus, the hearing was rescheduled.  A July 2008 letter informed the Veteran that his hearing was rescheduled for August 2008.  Although the hearing notification was not returned by the U.S. Postal Service as undeliverable, the Veteran failed to report for the scheduled hearing, and has not requested rescheduling of the hearing.  As such, his Board hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

In September 2008, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After completing the requested development, the RO continued to deny the claim (as reflected in an August 2011 supplemental SOC (SSOC)) and returned this matter to the Board for further consideration.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  The evidence reflects that, since the September 10, 2004, effective date of the award of service connection, the Veteran's diastolic blood pressure has been less than 110, and systolic blood pressure has been less than 200.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for essential hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, after the award of service connection and the Veteran's disagreement with the initial rating assigned, an October 2008 letter provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for a higher rating, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The October 2008 letter also included the pertinent rating criteria for evaluating hypertension.  

After issuance of the October 2008 letter, and opportunity for the Veteran to respond, the August 2011 SSOC reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the reports of February 2005 and July 2011 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim for a higher initial rating for essential hypertension is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged ratings" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson, 12 Vet. App. at 126.

The rating for the Veteran's service-connected essential hypertension has been assigned under Diagnostic Code 7101 for hypertensive vascular disease.  A 10 percent rating is assigned when diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more, and a 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Considering the evidence of record in light of the above-noted legal criteria, the Board finds that a rating in excess of 10 percent for the Veteran's essential hypertension, is not warranted at any time since the effective date of the award of service connection.

The Veteran underwent VA examination in February 2005.  The Veteran reported that he was diagnosed with hypertension during service.  He stated that he was currently treating his hypertension with 25mg a day of hydrochlorothiazide.  He noted that the medication controlled his hypertension and that he did not experience any side effects from the medication.  On examination, blood pressure was 132/94 in the left arm sitting, 143/77 in the right arm sitting, and 140/78 standing.  The impression was essential hypertension.  No other cardiovascular disabilities were noted.

VA treatment records confirm that the Veteran has been taking medication to control his hypertension, including hydrochlorothiazide and atenolol.  The medical records also reflect that the Veteran's blood pressure is considered stable, as reflected, for example, in a May 2009 treatment record.  The VA treatment records reflect multiple blood pressure readings with results of:  132/76 (July 2005), 140/78 (February 2006), 138/80 (November 2006), 128/80 (August 2007), 124/81 (December 2008), 128/71 (May 2009), 134/78 (December 2010), 120/71 (May 2011), 141/79 (June 2011), and 137/89 (June 2011).

The Veteran's service treatment records also reflect multiple blood pressure readings with results of:  110/84 (December 2007), 142/92 (April 2009), 119/76 (June 2009), and 144/90 (July 2009).

A March 2009 emergency treatment note from Stringfellow Memorial Hospital indicates that the Veteran's blood pressure was 160/91 on arrival and 145/82 on discharge.

In connection with the remand, the Veteran underwent VA examination in July 2011.  The examiner noted that the Veteran was initially treated with hydrochlorothiazide 25 mg and that in February 2006, he was also prescribed atenolol 12.5mg.  The Veteran did not report any side effects from his medications.  On examination, blood pressure was 133/71, 124/74, and 124/73.  Cardiovascular examination revealed no murmurs and point of maximal impulse (PMI) was not displaced.  Chest x-ray revealed normal cardiac silhouette with no evidence of left ventricular hypertrophy.  The examiner also noted that recent laboratory test results revealed normal blood urea nitrogen (BUN) and creatinine, of 16 and 1.1, respectively.  The impression was essential hypertension, well controlled with hydrochlorothiazide 25mg and atenolol 12.5mg.    

The foregoing reflects that, since the September 10, 2004 effective date of the award of service connection for essential hypertension, the Veteran's diastolic pressure has not been predominantly 110 or more, and his systolic pressure has not been predominantly 200 or more.  In fact, no such recorded readings are reflected in any of the treatment records; indeed, the Veteran's diastolic and systolic pressure readings have been consistently lower than 110 and 200, respectively.  Under these circumstances, the criteria for the next higher, 20 percent rating under Diagnostic Code 7101 are not met.  It logically follows that the criteria for an even higher rating for hypertension are, likewise, not met.

The Board notes that it has also considered the applicability of alternative diagnostic codes for evaluating the Veteran's hypertension, including those diagnostic codes for evaluating other cardiovascular disabilities.  See 38 C.F.R. § 4.104, Diagnostic Codes 7000 to 7020.  However, as noted, the medical evidence does not indicate that the Veteran's hypertension involves actual heart disease. Thus, the disability in question is not shown to involve any factor(s) warranting evaluation under any other provision(s) of VA's rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of the Veteran's essential hypertension, pursuant to Fenderson (cited above), and that the claim for a higher initial rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

An initial rating in excess of 10 percent for essential hypertension is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


